DETAILED ACTION

The Information Disclosure Statement(s) filed 11/21/2019 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 16, “the monitor is pivotably retained on the monument”
Claim 18 claims a “second aircraft seat arranged opposite the monitor is provided on the monument”. Figure 1 depicts an aircraft seat on a partition opposite the monument, not an aircraft seat opposite the monitor provided on the monument. 
Claim 21, “wherein the monitor comprises: one or more optical input and output units; one or more acoustic input and output units; and/or one or more haptic input units”
Claim 28, “wherein the video surveillance device and the monitor together for a stand-alone system that is independent of further devices”
Claims 29 and 32, “an order system that provides for an order process personalized to an aircraft seat, wherein the monitor is configured to reproduce the order process personalized to the aircraft seat” 
Claims 30 and 33, “a communications device personalized to the aircraft seat, wherein the monitor is configured to reproduce signals transmitted by the communication device”
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18, 31, 33, 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "a second aircraft seat" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no first aircraft seat claimed as a part of the monument. For purposes of examination, the claim will be construed as having an aircraft seat arranged to be opposite the monitor and provided on the monument.
Claim 31 recites the limitation "a second aircraft seat" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no first aircraft seat claimed. For purposes of examination, the claim will be construed as having a first and second aircraft seat arranged so as to be opposite the monitor, in an assembled position (as depicted in Figure 1).
Claim 33 recites the limitation "the aircraft seat" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim will be construed as having a communications device personalized to an aircraft seat, wherein the monitor is configured to reproduce signals transmitted by the communications device. 
Claim 34 recites the limitation "a second aircraft seat" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no first aircraft seat claimed. For purposes of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-18, 20-21, and 27 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wileynski et al.(US 20100218225 A1).
Regarding claim 16, Wileynski teaches a monument for an aircraft cabin (Figure 7), comprising: a monitor (Figure 7, element 63a) for reproducing images recorded by a video surveillance device (¶ [0004] indicates that video control stations provide in-flight audio and video entertainment. Video entertainment under broadest reasonable interpretation could be construed as movies, which are a reproduction of images recorded by a video surveillance device, i.e. camera).
Regarding claim 17, Wileynski teaches the invention discussed in claim 16, wherein the monitor is arranged so as to be transverse to a direction of flight, in a use position (as demonstrated in Figure 7).

Regarding claim 20, Wileynski teaches the invention discussed in claim 16, a storage compartment for receiving the monitor (as demonstrated in Figure 10).
Regarding claim 21, Wileynski teaches the invention discussed in claim 16, wherein the monitor comprises: one or more optical input and output units; one or more acoustic input and output units; and/or one or more haptic input units (¶ [0037] teaches the use of DVD player, VCR, and audio disc player with the in-flight audio and video system. Further, Figure 9 demonstrates the haptic input capability via the keyboard, element 64. Figures 4 and 5 also teach a touch screen monitor and a keyboard). 
Regarding claim 27, Wileynski teaches an aircraft comprising the monument discussed in claim 16 (Abstract. Figure 1). 

Claim(s) 16-17, 19-20, 25, 27, and 32 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wesley et al.(US 20080116318 A1).
Regarding claim 16, Wesley teaches a monument for an aircraft cabin (¶ [0015] teaches that the embodiments in Figures 1-4 are disposed in the galley area of an aircraft), comprising: a monitor (Figures 1-4c, element 27). Wesley fails to teach the reproduction of images recorded by a video surveillance device, however that is Applicant’s intended use of the invention. Wesley teaches the physical limitations claimed. 
Regarding claim 17, Wesley teaches the invention discussed in claim 16, wherein the monitor is arranged so as to be transverse to a direction of flight, in a use position (demonstrated in Figures 2, 3, and 4c).
Regarding claim 19, Wesley teaches the invention discussed in claim 16, wherein the monitor is pivotably retained on the monument (as demonstrated in Figures 1-4c).
Regarding claim 20, Wesley teaches the invention discussed in claim 16, further comprising: a storage compartment for receiving the monitor (demonstrated in Figures 1-4c).

Regarding claim 27, Wesley teaches the invention discussed in claim 16 disposed in an aircraft (¶ [0015] teaches that the embodiments in Figures 1-4 are disposed in the galley area of an aircraft). 
Regarding claim 32, Wesley teaches the invention discussed in claim 27, further comprising: an order system that provides for an order process personalized to an aircraft seat, wherein the monitor is configured to reproduce the order process personalized to the aircraft seat (¶ [0003] teaches the need to properly outfit, stock, and track the food service cart location, inventory, food temperature, and sanitization of the cart as it pertains to serving food and beverages to customers on an airline. ¶ [0011] teaches that the invention is utilized in a galley as a part of an on-board food management system that allows a user to display data and enter data related to food service on the aircraft). 

Claim(s) 16, 22, 27,-28, and 33 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Appolt et al.(WO 2015155379 A1).
Regarding claim 16, Appolt teaches a monument for an aircraft cabin, comprising: a monitor for reproducing images recorded by a video surveillance device (Abstract).
Regarding claim 22, Appolt teaches the invention discussed in claim 16, wherein the monitor is configured to reproduce an image of a viewer of the monitor (Col. 3, lines 12-29. Further, Crew members sitting in crew seats 111 in the 100c section of Figure 2 would be visible to cameras C1, C2, and C3, and would subsequently be reproduced as an image on the crew member output device).
Regarding claim 27, Appolt teaches an aircraft comprising the invention discussed in claim 16 (Abstract). 
Regarding claim 28, Appolt teaches the invention discussed in claim 27, wherein the video surveillance device and the monitor together form a stand-alone system that is independent of further 
Regarding claim 33, Appolt teaches the invention discussed in claim 27, further comprising: a communications device personalized to the aircraft seat, wherein the monitor is configured to reproduce signals transmitted by the communication device (Col. 5, line 25 – Col. 7, line 3 teaches a plurality of devices capable of data transmission such that they transmit data personalized to the passenger and their respective seats to include whether a seat belt is fastened or not, the backrest position of a passenger seat, medical or health indication of passenger present at the passenger seat, and whether or not the passengers are located in their respective seats).

Claim(s) 16, 17, and 26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thompson (WO 2005014395 A1).
Regarding claim 16, Thompson teaches a monument for an aircraft cabin (Figures 9 and 10), comprising: a monitor (Figures 9 and 10, elements 70). Wesley fails to teach the reproduction of images recorded by a video surveillance device, however that is Applicant’s intended use of the invention. Wesley teaches the physical limitations claimed.
Regarding claim 17, Thompson teaches the invention discussed in claim 16, wherein the monitor is arranged so as to be transverse to a direction of flight, in a use position (Figures 9 and 10).
Regarding claim 26, Thompson teaches the invention discussed in claim 16, wherein the monument comprises at least one sanitary module, and wherein the monitor is arranged on the at least one sanitary module (depicted in Figure 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wileynski et al.(US 20100218225 A1).
Regarding claim 23, Wileynski teaches the invention discussed in claim 16. Wileynski fails to explicitly teach the monitor possessing a resolution of at least 1280 x 720 pixels. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Wileynski’s monitor is 1280 x 720 pixels in order to have a standard high definition (HD) monitor, since it has been held that where the general conditions of a claim are disclosed in the prior art (the monitor of Wileynski), discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.
Regarding claim 24, Wileynski teaches the invention discussed in claim 16. Wileynski fails to explicitly teach that the monitor has a screen diagonal of at least 13 inches. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Wileynski’s monitor is at least 13 inches in diagonal, since it has been held that where the general conditions of a claim are disclosed in the prior art (the monitor of Wileynski), discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.

Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Appolt et al.(WO 2015155379 A1).
Regarding claim 31, Appolt teaches the invention discussed in claim 28. Appolt fails to explicitly teach a first and second seat arranged so as to be opposite the monitor in an assembled position. However, Col. 3, lines 12-17 teach that the cabin monitoring image output device may be shared between two crew attendant seats if the latter are close to one another. Further, Col. 3, line 30- Col. 4, line 3 teach that invention is made as such to facilitate the crew members checking the position of a plurality of passengers 
Regarding claim 34, Appolt teaches the invention discussed in claim 27. Examiner believes the argument provided in the response to claim 31 above also satisfies the limitations of this claim. 

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Appolt et al. (WO 2015155379 A1) in view of Wesley (US 20080116318 A1).
Regarding claim 29, Appolt teaches the invention discussed in claim 28, but fails to teach an order system that provides for an order process personalized to an aircraft seat, wherein the monitor is configured to reproduce the order process personalized to the aircraft seat. However, ¶ [0003] of Wesley teaches the need to properly outfit, stock, and track the food service cart location, inventory, food temperature, and sanitization of the cart as it pertains to serving food and beverages to customers on an airline. ¶ [0011] of Wesley teaches the use of a monitor in a galley as a part of an on-board food management system that allows a user to display data and enter data related to food service on the aircraft. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate the output device of Appolt with the food management system of Wesley such that food service orders may be reproduced on the output device as they pertain to each customer seat. 
Regarding claim 30, Appolt as modified by Wesley teaches the invention discussed in claim 29, further comprising: a communications device personalized to the aircraft seat, wherein the monitor is configured to reproduce signals transmitted by the communication device (Col. 5, line 25 – Col. 7, line 3 of Appolt teaches a plurality of devices capable of data transmission such that they transmit data personalized to the passenger and their respective seats to include whether a seat belt is fastened or not, . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mckee (US 20160304204A1)
Huang et al. (US 20150322656 A1)
Schreuder et al. (US 20140125092 A1)
Hozumi et al. (US 20150070492 A1)
Garehime, Jr. (US Patent No. 4112818)
Dallmann et al. (US Patent No. 5322244)
Jaeger (DE 10 2010 013 330 A1)
Bengtsson et al. (WO 2010120811 A2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644